DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “notch” disclosed in claims 6 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
On line 18 of page 9, the “first avoiding plate 561” is not shown in the drawings
On line 19 of page 9, the “second avoiding plate 562” is not shown in the drawings
On line 21 of page 9, the “connecting plate 563” is not shown in the drawings
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “523” has been used to designate both an “annular rib” and a “bump”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Regarding claim 1, in line 5, “a plurality of air supply communicating holes are formed” to be interpreted as - - a plurality of air supply communicating holes is formed - -
Regarding claim 4, in lines 4-5, “the plurality of air baffles extend from the turntable portion to a rear side, and are disposed” to be interpreted as - - the plurality of air baffles extends from the turntable portion to a rear side, and is disposed - -
 Appropriate correction is required.
Claims 2-3, and 5-15 are objected to due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the air supply duct" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2 and 9 recite the limitation "the storage compartments".  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 13 recite the limitation "the side of the turntable portion".  There is insufficient antecedent basis for this limitation in the claims.
Claims 5-7 and 13-15 recite the limitation "the air baffle".  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 13 recite the limitation "the inner side of the bottom cover".  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 13 recite the limitation "the radial inner side".  There is insufficient antecedent basis for this limitation in the claims.
Claims 8 and 10 recite the limitation "the first air supply ducts".  There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 3, and 11 recite the phrase “and/or” which renders the claims indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is. No person of ordinary skill in the art would know what “and/or” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the limitations that follow “and/or” will be considered optional.
Claims 6 and 14 recite “a bump disposed within the notch to define a rotating range of the turntable portion” which renders the claim indefinite because it is unclear how a bump disposed within the notch can define a structure that limits the rotating range of the turntable portion. The specification and figures fail to illustrate this type of structure.
Claims 4 and 12 are rejected based on dependency.
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5, 7-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmu et al. (WO. 2018108054A1, herein after referred to as Shanmu), in view of Tao et al. (CN. 106196834A, herein after referred to as Tao), in view of Liu et al. (WO. 2017049961A1, herein after referred to as Liu), and in further view of Qu et al. (CN. 206300403U, herein after referred to as Qu).
Regarding claim 1, Shanmu teaches An air-cooled refrigerator (refrigerator 1 Fig. 1), comprising a cabinet (insulating box 2 Fig. 1), wherein the cabinet is provided with a cellar compartment (cooling chamber 13 Fig. 4), at least one storage compartment (freezing compartment 4A Fig. 4), and an air duct assembly (supply air passages 14 and 15 Fig. 4) communicating the cellar compartment and the at least one storage compartment (paragraph [045]), air in the cellar compartment (cooling chamber 13 Fig. 5) prevented from entering the at least one storage compartment via the plurality of air supply communicating holes during the defrosting of the air-cooled refrigerator (paragraph [059]).
Shanmu teaches the invention as described above but fails to explicitly teach the air duct assembly is provided with an accommodating cavity with a rearward air inlet, and a plurality of air supply communicating holes is formed in a peripheral wall of the accommodating cavity; air in the cellar compartment enters the at least one storage compartment via the plurality of air supply communicating holes.
However, Tao teaches the air duct assembly (air channel assembly 300 Fig. 11) is provided with an accommodating cavity (see below annotated Fig. of Tao) with a rearward air inlet (see below annotated Fig. of Tao), and a plurality of air supply communicating holes (see 

    PNG
    media_image1.png
    560
    670
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Shanmu to include an air duct assembly provided with an accommodating cavity with a rearward air inlet, and a plurality of air supply communicating holes formed in a peripheral wall of the accommodating cavity; air in the cellar compartment entering the at least one storage compartment via the plurality of air supply communicating holes in view of the teachings of Tao to provide cooling to the at least one storage compartment.

However, Liu teaches the air-cooled refrigerator further comprises an air door shielding device (ventilation control device 300 Fig. 3); the air door shielding device is provided with a shielding part (adjustment member 50 Fig. 3), and the shielding part is provided with a plurality of air baffles (shielding portions 511 and 512 Fig. 3); the shielding part is rotatably disposed in the accommodating cavity (paragraphs [012] and [038]), so as to have shielding positions for the plurality of air baffles to completely shield all the air supply communicating holes (paragraphs [012] and [038]) to provide an efficient way of controlling the volume of cold air entering the at least one storage compartment.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include an air door shielding device; the air door shielding device is provided with a shielding part, and the shielding part is provided with a plurality of air baffles; the shielding part is rotatably disposed in the accommodating cavity, so as to have shielding positions for the plurality of air baffles to completely shield all the air supply communicating holes in view of the teachings of Liu to provide an efficient way of controlling the volume of cold air entering the at least one storage compartment.

However, Qu teaches a bottom of a sidewall (air channel foam 3 Fig. 3) of the accommodating cavity is provided with a water guide groove (guide grove 341 Fig. 3)inclined rearward and downward (paragraph [021]), and the air duct assembly is provided with a water outlet hole (water guide hole paragraph [014])communicating a rear side of the air duct assembly with a rear end of the water guide groove (paragraph [024]), so that water in the accommodating cavity flows out of the air duct assembly via the water guide groove and the water outlet hole (paragraph [024]) to provide an exit channel for the condense water.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a bottom of a sidewall of the accommodating cavity provided with a water guide groove inclined rearward and downward, and an air duct assembly provided with a water outlet hole communicating a rear side of the air duct assembly with a rear end of the water guide groove, so that water in the accommodating cavity flows out of the air duct assembly via the water guide groove and the water outlet hole in view of the teachings of Qu to provide an exit channel for the condense water.
Regarding claim 2, the combined teachings teach wherein the air duct assembly comprises a first air duct portion (see below annotated Fig. of Tao); and the accommodating 

    PNG
    media_image2.png
    471
    742
    media_image2.png
    Greyscale

Regarding claims 3 and 11, the combined teachings teach wherein the air door shielding device further comprises a centrifugal wind wheel (paragraph [037] of Liu) mounted within the accommodating cavity and configured to draw an airflow from the air inlet and urge the airflow to enter each of the air supply communicating holes in a circumferential direction (paragraph [037] of Liu).
Regarding claims 4 and 12, the combined teachings teach wherein the air door shielding device further comprises: a base (dispenser cover 43 Fig. 3 of Liu), wherein the shielding part is further provided with a turntable portion (adjustment member 50 Fig. 3 of Liu) rotatably 
Regarding claims 5 and 13, the combined teachings teach wherein the turntable portion is a rotating ring (paragraphs [038] and [040] of Liu); the driven gear is a gear ring (ring gear 72 Fig. 3 of Liu) disposed on a side of the turntable portion facing away from the air baffles (paragraph [042] and Fig. 3 of Liu); the base comprises a base plate (top surface of dispenser cover 43 Fig. 3 of Liu), a bottom cover (it is understood by Examiner that the base and the bottom cover form one integral part which is dispenser cover 43 Fig. 3 of Liu), and a first position baffle (see below annotated Fig. of Liu) extending from one side of the base plate; the bottom cover covers the one side of the base plate, and covers at least a side of the turntable portion facing away from the air baffles (Fig. 3 of Liu); an inner side of the bottom cover is provided with a second position baffle (see below annotated Fig. of Liu) and a third position baffle (see below annotated Fig. of Liu); and the gear ring is disposed on a radial outer side of the second position baffle and a radial inner side of the third position baffle (Fig. 3 of Liu).

    PNG
    media_image3.png
    412
    807
    media_image3.png
    Greyscale

The combined teachings teach the invention as described above but fails to explicitly teach the centrifugal wind wheel is mounted on another side of the base plate; the turntable portion is mounted on a radial outer side of the first position baffle, and each of the air baffles extends out of the other side of the base plate.
However, Applicant has not disclosed that having the centrifugal wind wheel mounted on another side of the base plate; the turntable portion mounted on a radial outer side of the first position baffle, and each of the air baffles extending out of the other side of the base plate does anything more than produce the predictable result of a rotating fan mounted on a base plate surrounded by baffles. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the refrigerator of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing a rotating fan mounted on a base plate surrounded by baffles.
Regarding claims 7 and 15, the combined teachings teach wherein the base further comprises a motor mounting portion (see below annotated Fig. of Liu); the motor is mounted on the motor mounting portion (see Fig. 3 of Liu); and the bottom cover (dispenser cover 43 Fig. 3 of Liu) further covers the motor mounting portion (Fig. 3 of Liu).

    PNG
    media_image4.png
    386
    776
    media_image4.png
    Greyscale

	
The combined teachings teach the invention as described above but fail to explicitly teach a spanning plate; and the spanning plate comprises: a first avoiding plate, extending from an edge of the base plate in a direction away from the base plate; a second avoiding plate, disposed in parallel with the first avoiding plate, and located on a radial outer side of the air baffles; and a connecting plate, connecting the first avoiding plate and the second avoiding plate, and allowing one or more of the air baffles to enter between the first avoiding plate and the second avoiding plate; and the motor mounting portion is disposed on a side of the second avoiding plate back away from the first avoiding plate.
However, the selection of a “spanning plate” does not appear to alter the function of the fan or the baffles. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(l).
Regarding claim 8, the combined teachings teach wherein the first air duct portion comprises: a rear cover plate (back cover 2 Fig. 10 of Qu), wherein the rear cover plate is provided with a back plate (see below annotated Fig. of Qu) and a cavity defining plate (see below annotated Fig. of Qu) extending from the back plate; the air inlet (air inlet 21 Fig. 10 of Qu) is formed in an upper part of the back plate; the cavity defining plate defines the accommodating cavity (see below annotated Fig. of Qu), the plurality of air supply communicating holes (see below annotated Fig. of Tao), and air supply ducts (air passages 3201, 3202, and 3203 Fig. 11 of Tao) respectively with the plurality of air supply communicating holes, and the air supply ducts comprise at least one first air supply duct (air passage 3201 Fig. 11 of Tao); a middle plate (air passage foam 3 Fig. 10 of Qu), disposed on a front side of the back plate (Fig. 10 of Qu), and being in contact with and abutted against the cavity defining plate (Fig. 10 of Qu); and a front cover plate (front cover plate 1 Fig. 2 of Qu), covering the rear cover plate (back cover 2 Fig. 2 and paragraph [031] of Qu), and having a front plate located on a front side of the middle plate (air passage foam 3 Fig. 2 of Qu) and a plurality of air supply structures (air outlets 11 Fig. 5 of Qu) formed on the front plate; and the middle plate is arranged such that each of the first air supply ducts is communicated with one or more of the air supply structures therethrough (paragraph [031] of Qu).

    PNG
    media_image5.png
    315
    470
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    452
    588
    media_image6.png
    Greyscale

Regarding claim 9, the combined teachings teach wherein the air duct assembly comprises a second air duct portion (air passage 14 Fig. 2 of Shanmu), the second air duct portion is located on an upper side of the first air duct portion (air passage 15 Fig. 2 of Shanmu), and a front side of the second air duct portion is one or more storage compartments (refrigerating compartment 3 Fig. 2 of Shanmu); the air duct assembly further comprises a second air supply duct (cooling chamber 13 Fig. 4 of Shanmu), and an upper surface of the first air duct portion (air passage 15 Fig. 4 of Shanmu) is provided with a communicating air opening (see below annotated Fig. of Shanmu) communicating the second air supply duct and the second air duct portion (see below annotated Fig. of Shanmu).

    PNG
    media_image7.png
    728
    688
    media_image7.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shanmu, in view of Tao, in view of Liu, in view of Qu, and in further view of Ding (CN. 106885427A, herein after referred to as Ding).
Regarding claim 10, the combined teachings teach the second air supply duct extends rearward and upward from the first communicating hole to the communicating air opening (see below annotated Fig. of Shanmu); the number of air supply ducts is three (air passages 3201, 3202, and 3203 Fig. 11 of Tao), comprising an air supply duct I (air passage 3201 Fig. 11 of Tao), an air supply duct II (air passage 3202 Fig. 11 of Tao), and an air supply duct III (air passage 3203 Fig. 11 of Tao); a first air baffle (shielding portion 511 Fig. 3 of Liu), a second air baffle (shielding portion 512 Fig. 3 of Liu) disposed in sequence clockwise (see Fig. 3 of Liu); 

    PNG
    media_image8.png
    728
    697
    media_image8.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly teach the number of air baffles is three and the third air baffle is configured to completely shield the third communicating hole and the fourth communicating hole.

The combined teachings teach the invention as described above but fail to explicitly teach wherein the number of the air supply communicating holes is four, comprising a first communicating hole, a second communicating hole, a third communicating hole, and a fourth communicating hole formed in sequence clockwise; the first communicating hole is formed in an upper right side of the accommodating cavity, and the second communicating hole is formed in a lower right side of the accommodating cavity; the third communicating hole and the fourth communicating hole are connected to each other and formed in a left side of the accommodating cavity; the air supply duct I is provided with a main air duct connected to the second communicating hole, an upper branch extending upward from a tail end of the main air duct, and a lower branch extending downward from the tail end of the main air duct; the air supply duct II extends downward from the third communicating hole; the air supply duct III extends upward from the fourth communicating hole.
However, Ding teaches wherein the number of the air supply communicating holes is four (see below annotated Fig. of Ding), comprising a first communicating hole (see below annotated Fig. of Ding), a second communicating hole (see below annotated Fig. of Ding), a 

    PNG
    media_image9.png
    437
    831
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    329
    871
    media_image10.png
    Greyscale


Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a number of the air supply communicating holes that is four, comprising a first communicating hole, a second communicating hole, a third communicating hole, and a fourth communicating hole formed in sequence clockwise; the first communicating hole is formed in an upper right side of the accommodating cavity, and the second communicating hole is formed in a lower right side of the accommodating cavity; the third communicating hole and the fourth communicating hole are connected to each other and formed in a left side of the accommodating cavity; the air supply duct I is provided with a main air duct connected to the second communicating hole, an upper branch extending upward from a tail end of the main air duct, and a lower branch extending downward from the tail end of the main air duct; the air supply duct II extends downward from the third communicating hole; the air supply duct III extends upward from the fourth communicating hole in view of the teachings of Ding to provide flow paths for the generated cold air.

Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a second position baffle provided with a notch; a side of the turntable portion facing away from the air baffle further provided with a bump disposed within the notch; a side of the turntable portion facing the base plate provided with an annular rib; and a side of an edge of the base plate facing the turntable portion is an inclined surface. Although prior art Wang et al. (CN. 101153761A) teaches an air volume adjusting ring (2) with a protrusion (23) that engages with the arcuate groove (13) to limit the opening of the air volume adjusting ring, the structure disclosed does not render obvious the disclosed limitations.  
Therefore, dependent claims 6 and 14 are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 5:30AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763